Citation Nr: 1614673	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  08-26 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus, effective July 8, 2003.

2.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This appeal arises before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for bilateral pes planus and assigned a 10 percent rating, effective July 8, 2003.

In July 2010, the Board denied the Veteran's claim for an initial rating in excess of 10 percent for pes planus.  The Veteran disagreed with that decision and filed an appeal with the United States Court of Appeals for Veterans Claims.  In April 2011, pursuant to a Joint Motion by the parties, the Court remanded the matter to the Board for action consistent with the terms of the Joint Motion.  

In September 2011, the Board remanded the case for further development.  A January 2012 rating decision increased the initial rating for pes planus from 10 percent to 30 percent, effective July 8, 2003.  Thereafter, the case was returned to the Board, because the 30 percent rating did not constitute the maximum benefit sought.  AB v. Brown, 6 Vet. App. 35 (1993). 

In December 2012 and October 2014, and the Board remanded the case for additional development.

The issue of entitlement to a TDIU is addressed in the REMAND below.


FINDING OF FACT

Since service connection became effective July 8, 2003, the Veteran's bilateral pes planus has been productive of no more than marked impairment.



CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014)); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, the VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to the VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If the VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter, dated in September 2014.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, the VA has satisfied the duty to notify the appellant and has satisfied that duty prior to the adjudication in the Supplemental Statement of the Case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and the VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The VA has obtained an adequate examination for the claims.  Thus, the Board finds that the VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill the VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that the 30 percent rating for his bilateral pes planus has not adequately compensated the severity of that disability since service connection became effective July 8, 2003.  Therefore, he maintains that an increased initial rating is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Disability ratings are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from service-connected disability.  38 C.F.R. § 4.1 (2015).  

Pes planus is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 30 percent rating is warranted for severe bilateral impairment, manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  

A 50 percent rating is warranted for pronounced bilateral impairment, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

In addition to the criteria set forth in the Diagnostic Codes, the Board will consider any functional loss the Veteran may have sustained by virtue of other factors such as more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40 (2015); Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59 (2015).

The rating schedule does not require a separate rating for pain alone.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

During an appeal, a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

In July 2003, during a cardiovascular examination by G. M. K., III, M.D., the Veteran's walking ability was evaluated as "good".

In February 2004, the Veteran had an orthopedic consultation with W. L. M., M.D. at Five Rivers Orthopedic Associates, PC.  The Veteran complained of bilateral foot pain with weight bearing and pointed to the mid-foot area as the most painful.  Reportedly, he had been seen at the same facility for a bunion.  The bunion was symptomatic.  The Veteran reported trying arch supports and shoe inserts in the past but that they had not worked well to reduce the pain.  The Veteran stated that he used ibuprofen regularly for pain in his feet.  On examination, it was noted that both of the Veteran's feet were flat with moderate flexibility.  Hallux valgus of a moderate degree was also present, bilaterally.  No masses were palpable, and there was no tenderness m the mid foot.  No pressure sores were present.  It was noted that the Veteran did not desire specific treatment at that time.  It was further noted that as the hallux valgus progressed, the Veteran might need surgical intervention.

In April 2006, during a VA neurologic examination, it was noted that the Veteran had diabetic neuropathy, manifested, in part, by numbness and tingling in both hands and both feet.  The examiner responded, "No," when asked if the Veteran's gait and balance were normal.  

In October 2007, the Veteran was examined by the VA to determine the nature, etiology, and extent of any foot disability found to be present.  He had, reportedly, tried several modalities to relieve the pain but had found nothing that seemed to help.  He did not have weakness, stiffness, swelling, heat, or redness in the feet.  He stated that he always had symptoms when standing or walking, and occasionally at rest.  It was noted that he had not received any particular treatment for foot problems and did not use crutches or corrective shoes or inserts.  He had a normal gait.  The Veteran stated that he had never been hospitalized for the problem.  He was a truck driver and had not missed work due to the feet.  However, it was noted that he was unable to stand on his feet for very long and he was not able to run anymore.  He could, reportedly, stand for only 15 or 20 minutes and was able to walk about a half a mile.  

On examination, the Veteran had bilateral, moderate, stage 2 pes planus.  The arch improved somewhat when he stood on his tiptoes.  The Achilles/os calcis angulation was 10 degrees valgus on the left and 6 degrees valgus on the right.  The angulation was correctable by manipulation.  With weight-bearing there was no angulation in either foot.  The Veteran had very little forefoot malalignment.  He was quite tender in the mid-portion of the plantar surfaces, bilaterally, over the plantar fascia.  X-rays revealed arthritic changes without acute osseous abnormality.  The diagnoses were stage 2 pes planus and plantar fasciitis.  

In August 2009, the Veteran reported that his feet rolled downward and to one side when he walked.  He noted that the right foot rolled down to the left and that the left foot rolled down to the right.  

In December 2011, the Veteran was reexamined by the VA to determine the severity of pes planus.  He complained of bilateral foot pain accentuated by use and manipulation.  There was no indication of either foot swelling on use.  Characteristic calluses were present on both feet, and it was noted that both feet remained symptomatic despite arch supports or orthotics.  The Veteran did not have extreme tenderness of the plantar surface of either foot.  He had decreased longitudinal arch height on weight-bearing, bilaterally.  There was no objective evidence of marked deformity or marked pronation of either foot.  The weight-bearing line fell over or medial to the great toe.  There was no lower extremity deformity other than pes planus causing alteration of the weight bearing line.  The Veteran had inward bowing of the Achilles tendon.  He did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation.  He had as no surgical scars or other physical findings pertinent to his pes planus.  The Veteran did not use any assistive devices (other than corrective shoes or orthotic inserts) as a normal mode of locomotion although occasional locomotion by other methods was noted as possible.  The Veteran had effective function of his feet which would not have been equally well-served by an amputation with prosthesis.  

Imaging studies revealed no evidence for any acute fracture or subluxation.  Bilateral hallux valgus deformity was identified, greater on the right than the left.  There were associated arthritic findings at the first metatarsophalangeal joint.  Bilateral small inferior calcaneal spurs were also seen.  It was noted that the Veteran's foot pain affected his ability to work.  

It was noted that there was no history of foot-related hospitalization or surgery.  The symptoms which affected both feet consisted of pain, stiffness, fatigability, and weakness while standing or walking.  There was no swelling, heat, redness, or other symptoms of either foot.  The Veteran reported flare-ups of pes planus, bilaterally, weekly or more often with prolonged standing or walking.  It was also noted that he was able to stand for an hour and walk for 1/4 mile.  

On examination of the left foot, there was evidence of tenderness, weakness, abnormal weight bearing.  There was objective evidence of tenderness noted less on the left mid-plantar surface than right.  Mild weakness was reported as was abnormal weight-bearing manifested by an unusual shoe wear pattern.  The Veteran's Achilles alignment was normal when not weight-bearing.  When weight bearing, it bowed inward.  The inward bowing and forefoot bowing was painful and were not correctable by manipulation.  There was no mid-foot malalignment and no evidence of painful motion, swelling, or instability.  

On further examination of the left foot, there was no pronation.  The arch was present when not weight-bearing bearing, but not present with weight bearing.  There was pain on manipulation.  A mild valgus angulation of 6 degrees was noted of the os calcis in relation to the long axis of the tibia and fibula.  It was not correctable by manipulation.  The weight bearing line was over the great toe, and there was no muscle atrophy or other foot deformity.  

On examination of the right foot, there was evidence of tenderness, weakness, and abnormal weight bearing.  There was objective evidence of tenderness noted more on the right mid plantar surface than left.  Mild weakness and calluses were reported with respect to the right foot.  There was no evidence of painful motion, swelling, or instability.  The right Achilles alignment was normal when not weight-bearing.  When weight bearing, it bowed inward.  The inward bowing and forefoot bowing was painful but not correctable by manipulation.  There was no mid-foot malalignment and no right foot pronation.  The arch was present when not weight-bearing but not present with weight bearing.  There was pain on manipulation.  A mild valgus angulation of 4 degrees was noted of the os calcis in relation to the long axis of the tibia and fibula.  It was not correctable by manipulation.  The weight bearing line was over the great toe, and there was no muscle atrophy.  

X-rays showed a mildly decreased calcaneal pitch on the right but a normal calcaneal pitch on the left.  The Veteran reported significant occupational effects.  He was able to perform his duties, but had chronic pain.  Though he had been retired since 2009 due to age and/or duration of work, he had reportedly been assigned different duties due to pes planus.  

During treatment with a VA primary care physician in March 2013, it was noted that the pins and needles sensation in the hands and feet was associated with neuropathy.  

In April 2014, the Veteran was reexamined by the VA to determine the severity of pes planus.  He began to have tingling in feet sometime in 2008.  He stated he had diabetes for approximately 30 years.  His symptoms of tingling were consistent with peripheral neuropathy secondary to diabetes.  

The Veteran reported foot pain accentuated by use and manipulation and calluses, characteristic of pes planus, bilaterally.  The Veteran's feet were symptomatic despite arch supports or orthotics.  He did not have extreme tenderness on the plantar surface of one or both feet.  On weight bearing, the Veteran had decreased longitudinal arch height, bilaterally.  There was no objective evidence of marked deformity of the foot, such as pronation or abduction.  There was no marked pronation of the foot.  The weight-bearing line fell over or was medial to the great toe, bilaterally.  There was lower extremity deformity other than pes planus, which was hallux valgus, causing alteration of the weight bearing line, bilaterally.  The Veteran did not have inward bowing of the Achilles' tendon or marked inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation.  The Veteran did not have any scars related to any conditions or to the treatment of pes planus.  Other than those noted, the Veteran did not have any other pertinent physical findings, complications, conditions, signs, or symptoms related to pes planus.  The Veteran did not use any assistive devices, other than corrective shoes or orthotic inserts, as a normal mode of locomotion.  Functioning of the Veteran's feet was not so diminished that amputation with prosthesis would equally serve the Veteran.  The Veteran reported that pes planus impacted his ability to work by making it difficult to walk any distance or stand.  The examiner remarked that the Veteran's pes planus was moderate in degree.  

The VA examiner reviewed the Veteran's X-rays from October and December 2011.  Those from October 2011 were non- weight bearing and revealed no evidence for any acute fracture or subluxation.  A bilateral hallux valgus deformity was identified, greater on the right than the left.  There were associated arthritic findings at the first metatarsophalangeal joint.  Bilateral, small, inferior calcaneal spurs were also seen.  The soft tissues were unremarkable.  

The X-rays from December 2011 were weight bearing and showed mildly decreased calcaneal pitch angle of 15 degrees, consistent with pes planus.  They also showed ossification at the distal Achilles tendon.  There were osteophytes over the distal tibia, talonavicular, and first metatarsal-phalangeal joints.  Hallux valgus was also noted.  There were cystic changes at the first metatarsal head possibly from subchondral cysts.  There was no fracture, dislocation, bone destruction, or vascular calcification.  

X-rays of the left foot revealed a normal calcaneal pitch angle of 20 degrees and a plantar calcaneal spur.  Hallux valgus was also present with mild to moderate osteoarthritis of the first metatarsal phalangeal joint, with asymmetric joint space narrowing, sclerosis, osteophytes, and possible subchondral cysts.  There was no fracture, dislocation, or bone obstruction.  There was vascular calcification and tiny distal tibial and talonavicular osteophytes.  

In a June 2014 addendum, the VA examiner who examined the Veteran in December 2011 reviewed the claims file, including medical records, dated from November 2008 to April 2014.  The VA examiner noted that the May 1967 separation examination showed a diagnosis of second degree pes planus.

In August 2014, the Veteran had a consultation with the VA Podiatric Service, primarily for a painful bunion on the right foot.  The diagnoses were hallux abducto valgus with bunions and hammertoes.  X-rays of the right foot found borderline pes planus with a calcaneal pitch angle of 17 degrees.  The radiologist noted that a normal calcaneal pitch angle was 17 to 32 degrees.  It was noted that in December 2011, the calcaneal pitch angle had been 15 degrees.  

In February 2015, the attending physician reviewed the claims file, including the VA examination.  The VA physician noted that the Veteran had bilateral pes planus and hallux valgus, but did not see any evidence of current plantar fasciitis.  The examiner opined that it was at least as likely as not that the hallux valgus was related to service.  The VA physician found that the Veteran also had degenerative joint disease of the foot.  It was noted that was a common medical condition, and the examiner did not have any evidence that the degenerative joint disease had been due to or aggravated by service or pes planus.  It was also noted that the Veteran had numbness and weakness of both feet and that they were common side effects of diabetes mellitus.  Thus, the VA physician opined that the peripheral neuropathy manifested by bilateral numbness weakness of the feet was due to diabetic neuropathy.  The examiner concluded that based on the examination findings, the Veteran's pes planus was moderate in degree.  

The evidence shows that the Veteran's pes planus is manifested, primarily, by complaints of pain which are not improved by the use of orthotics; pain accentuated by use; the weight-bearing line over or medial to the great toe; inward bowing of the tendo-Achilles; characteristic callosities; and mild calcaneal angulation.  The pins and needles sensation in the hands and feet has been associated, consistently, with diabetic neuropathy, not pes planus.  The Veteran has reported that his feet roll downward and to one side when he walks and that he has difficulty with prolonged standing or walking.  His representative contends that those manifestations are consistent with marked pronation or marked inward displacement and more nearly approximate the schedular criteria for a 50 percent rating.  

While the July 2007 VA examiner stated that the Veteran's feet were quite tender in the mid-portion of the plantar surfaces, bilaterally, over the plantar fascia, there were no findings that foot pain was attributable to pes planus.  At that time, the Veteran was also diagnosed with another foot disorder, plantar fasciitis.  Even if the pain was related to pes planus, there were no findings that it was any more than marked in degree.  There were no findings of pronounced impairment or objective evidence of marked pronation or marked inward displacement and severe spasm of the tendo-Achilles on manipulation to support such a finding.  Rather, the record shows that since service connection became effective, the Veteran's pes planus has been of a moderate degree.  Despite the Veteran's contentions regarding an altered gate, his treatment records, such as that dated in July 2003, July 2007, show that his gait was "good" or normal.  During December 2011 and April 2014 VA examinations, there was evidence of abnormal weight-bearing, and the examiner found that the Veteran's Achilles alignment bowed inward with weight bearing.  However, the examiner noted that the Veteran did not have inward displacement to a marked degree or severe spasm of the Achilles tendon on manipulation.  

Although pain is an important factor of disability, there are no other elements, such as a fixed deformity, misalignment, crepitus, heat, redness, swelling, muscle spasm, or muscle atrophy of disuse, which would assist in the identification.  Therefore, the Board finds that the Veteran's pain is contemplated by the current rating.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In addition, the pain accentuated by use, the weight-bearing line over or medial to the great toe; the inward bowing of the tendo-Achilles; and the characteristic callosities on each foot are contemplated by the 30 percent rating currently in effect.

Accordingly, the Board finds that since service connection became effective July 8, 2003, the manifestations of the Veteran's pes planus have not met or more nearly approximated the schedular criteria for a rating in excess of 30 percent.  Accordingly, the preponderance of the evidence is against the assignment of an initial rating in excess of 30 percent, and the appeal is denied,  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected bilateral pes planus.  38 C.F.R. § 3.321 (2015).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but would still be adequate to address the average impairment in earning capacity caused by the disability.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  The governing norm in exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321 (2015). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321 (2015). 

The Board finds that an exceptional disability picture is not shown and the rating schedule is adequate to rate the disability.  The Veteran's bilateral pes planus is manifested, primarily, by signs and symptoms of complaints of pain which are not improved by the use of orthotics; pain accentuated by use; the weight-bearing line over or medial to the great toe; inward bowing of the tendo-Achilles; characteristic callosities; and mild calcaneal angulation.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Board finds that the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Because of the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  There is nothing exceptional or unusual about the Veteran's bilateral pes planus, because the rating criteria reasonably describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, the claim does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.

The evidence does not suggest that any of the related factors are present.  While there is a report that when the Veteran was working, he changed his work-related duties, the evidence does not show any attendance problems when he worked, and the evidence does not show that his service-connected pes planus caused him to miss work.  Rather, the evidence shows that he retired due to age and duration.  While there may have been some interference with work performance, that is contemplated by the rating assigned.  The evidence does not show that any interference with employment rose to the level of marked.  In addition, the evidence shows that the Veteran's pes planus has not resulted in any hospitalizations.  Therefore, the Board finds that bilateral pes planus did not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(2015).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.



ORDER

Entitlement to an initial rating in excess of 30 percent for bilateral pes planus is denied.


REMAND

In October 2014, the RO denied entitlement to TDIU.  In January 2015, the Veteran's representative filed a timely notice of disagreement with that decision.  However, the Veteran has not yet been issued a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action: 

Issue a statement of the case on the issue of entitlement to TDIU and notify the Veteran that a substantive appeal must be filed to perfect an appeal.  If a timely substantive appeal is received, return the claim to the Board.

The Veteran has the right to submit any additional evidence or argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


